Citation Nr: 0730900	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1. Entitlement to separate rating evaluations for lumbar 
radiculopathy of both lower extremities, associated with 
service-connected traumatic arthritis with radiculopathy.

2. Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities of anemia and 
traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005, 
denying service connection for depression and a September 
2005 rating decision, denying a separate rating for lumbar 
radiculopathy associated with service-connected traumatic 
arthritis by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in May 2007 and a personal hearing before a 
Decision Review Officer, sitting at the RO in March 2006; 
transcripts of these hearings are associated with the claims 
file.  At her May 2007 hearing, the veteran submitted 
additional evidence consisting of treatment records from 
Spartanburg Regional Healthcare System Emergency Center and 
October 2002 and May 2007 statements by her employer, Jones 
Electronics.  See 38 C.F.R. § 20.1304 (2006).  The Board 
notes that the veteran waived agency of original jurisdiction 
(AOJ) consideration of this evidence.  Id.  Therefore, the 
Board may properly consider this evidence in rendering its 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Regarding the veteran's claim for separate ratings for her 
back disability, the veteran contends that her symptomology 
of traumatic arthritis with radiculopathy warrants a separate 
rating for lumbar radiculopathy for both lower extremities.  
The Board finds that a remand is necessary in order to afford 
the veteran a contemporaneous VA examination to ascertain the 
nature and severity of any neurological manifestations of her 
back disability, to include lumbar radiculopathy.  

The Board observes that a September 2002 MRI shows a small 
disc protrusion on the right at the L5-S1 level, causing 
minimal encroachment of the intervertebral root canal.  At a 
January 2003 VA examination, the veteran was diagnosed with 
low back pain with bilateral lower extremity radiculopathy 
and VA treatment records dated in February 2003 and September 
2003 note complaints of back pain with tingling in both lower 
extremities.  However, a May 2005 VA examination report shows 
a diagnosis of chronic thoracolumbar muscular strain, with no 
comment regarding the presence of radiculopathy.  
Additionally, an October 2005 VA examiner noted no clear 
evidence of peripheral neuropathy, and stated that the 
veteran's signs and symptoms at present may be related to 
excess alcohol consumption.  Therefore, the Board concludes 
that another VA examination is necessary to determine the 
existence and etiology of any neurological manifestations of 
the veteran's service-connected back disability.

Regarding her claim for service connection for depression, 
the veteran contends that her depression is a result of her 
service-connected disabilities of traumatic arthritis with 
radiculopathy and anemia, and thus, warrants secondary 
service connection.  The Board observes that the veteran was 
not afforded a VA examination on this issue, and therefore, 
finds that the veteran should be scheduled for a VA 
examination to determine the nature and etiology of her 
depression.  

Additionally, while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

As the veteran was not notified of the evidentiary 
requirements for secondary service connection claims, this 
remand for substantive development will allow for proper 
notification in accordance with Allen v. Brown, 7 Vet. App. 
439 (1995).      

Finally, the Board notes that the most recent VA treatment 
records referable to the veteran's back disability are from 
the Greenville Outpatient Clinic and dated in November 2005 
and the most recent VA treatment records with regard to her 
depression are from the Anderson Community Based Outpatient 
Center and dated in July 2006.  Therefore, the Board finds 
that the veteran's most recent VA treatment records with 
regard to her back disability and her depression should be 
obtained in order for equitable adjudication of her claims.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the veteran's depression was 
incurred or aggravated beyond its 
normal progression as a result of her 
service-connected disabilities, in 
accordance with Allen, supra.

2.	VA treatment records from the Anderson 
Community Based Outpatient Center dated 
from July 2006 to the present and from 
the Greenville Outpatient Clinic dated 
from November 2005 to the present 
should be associated with the claims 
file.  

3.	The veteran should be afforded a VA 
neurological examination to determine 
the nature and severity of any 
neurological manifestations of her 
traumatic arthritis.  Once any 
neurological disorders are identified, 
the examiner should indicate whether or 
not they are related to the veteran's 
service connected back disability, as 
well as the severity of symptomology, 
noting both sensory and motor 
involvement and the presence of any 
paralysis, pain, limitation of motion, 
abnormal gait, or muscle atrophy.

4.	The veteran should be afforded a VA 
psychological examination to determine 
the nature and etiology of her 
depression.  The examiner should review 
the claims file, and note such review 
in the examination report.  After a 
review of the record and findings upon 
examination, the examiner must provide 
an opinion on the nature and etiology 
of the veteran's depression, i.e. 
whether the veteran's depression is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), etiologically related to 
her active service or to her service-
connected disabilities, and state a 
rationale for such opinion.  

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
separate rating claim and service 
connection claim should be 
readjudicated, to include all evidence 
received since the October 2006 
supplemental statement of the case.  If 
either or both claims remain denied, 
the veteran and her representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



